                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DARRIUS LEON BURKS,

                    Plaintiff,
                                       Case No. 19-CV-11012
vs.
                                       HON. GEORGE CARAM STEEH
PRENTIS EDWARDS, JR., et al.,

              Defendants.
_____________________________/

               ORDER ACCEPTING MAGISTRATE JUDGE'S
            REPORTS AND RECOMMENDATIONS TO DISMISS
      PLAINTIFF’S COMPLAINT WITH PREJUDICE [ECF Nos. 39 and 40]

        Plaintiff Darrius Leon Burks filed this pro se civil rights action on April

5, 2019.1 The matter is before the court on two reports and

recommendations issued by the Magistrate Judge (ECF No. 39, 40). In

each instance the Magistrate Judge recommends that plaintiff’s complaint

be dismissed with prejudice under Federal Rule of Civil Procedure 41(b).

Plaintiff did not file timely objections to either report and recommendation.

        Defendants Caretti, Cracchialo, Walters and Leitch filed motions to

dismiss the complaint (ECF Nos. 13, 17). Burks’ response to the motions

included notices of voluntary dismissal as attachments (ECF No. 24, 25).


1
    Counsel later appeared for Burks on June 7, 2019.
                                         -1-
On October 3, 2019, because Burks did not file the notices of voluntary

dismissal in their own right, the court ordered Burks to clarify in writing his

intent to voluntarily dismiss the matter pursuant to Rule 41(a)(1)(A)(i).

Burks did not respond to the order for clarification by the court-ordered

deadline. The court then ordered Burks to show cause why the complaint

against these four defendants should not be dismissed with prejudice

based on the notices of voluntary dismissal and Burks’ failure to comply

with the October 3, 2019 order. The order warned Burks that “[f]ailure to

timely or adequately respond in writing to this Order to Show Cause will

result in a recommendation that the matter be dismissed under Rule 41(b)

as to defendants Caretti, Cracchialo, Walters, and Leitch.” Plaintiff did not

respond to the court’s order to show cause.

      Similarly, on October 8, 2019, defendants Hathaway and Edwards

filed a motion for summary judgment (ECF No. 30). Burks did not file a

timely response to the motion. On December 10, 2019, the court ordered

Burks to respond to the motion for summary judgment, or to show cause

why the complaint against the two defendants should not be dismissed with

prejudice based on Burks’ failure to respond to the motion for summary

judgment. The order warned Burks that “[f]ailure to timely or adequately

respond in writing to this Order to Show Cause or timely file a response to


                                      -2-
the motion will result in a recommendation that the motion be granted or

that the entire matter be dismissed under Rule 41(b).” Plaintiff did not

respond to the order to show cause or file a response to the motion for

summary judgment.

     This court agrees with and adopts the analysis conducted and

recommendations made by the Magistrate Judge for dismissing a claim for

failure to prosecute or comply with an order under Fed. R. Civ. P. 41(b).

Now, therefore, for the reasons stated by the Magistrate Judge, the

recommendations are adopted as orders of the court.

     IT IS HEREBY ORDERED that plaintiff’s complaint against

defendants Caretti, Cracchialo, Walters and Leitch is DISMISSED with

prejudice.

     IT IS HEREBY FURTHER ORDERED that plaintiff’s complaint

against defendants Hathaway and Edwards is DISMISSED with prejudice.

     IT IS HEREBY FURTHER ORDERED that defendants’ motions to

dismiss (ECF Nos. 13, 17), motion for summary judgment (ECF No. 30)

and motion for letters rogatory (ECF No. 3) are terminated as moot.

Dated: January 21, 2020
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE



                                    -3-
